Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/490,410, filed April 26, 2017, is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7, 2022 and February 13, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on Oct 25, 2019 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 8 is objected to because of the following informalities: the claim uses theabbreviation anti-huTIGIT without first defining it. To clarify the claim, applicant should first spell out the full term before using an abbreviation.  Given the subject matter of the specification, theexaminer presumes that "anti-huTIGIT" stands for "anti-human T cell immunoreceptor with Ig and ITIM domains".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is incomplete because it is unclear how the step of maintaining an air overlay or headspace in the disposable bag during storage leads to a method of purifying an antibody in the preamble.  The omitted step is depth filtration. 
Claims 2-4 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.  

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In this case, claim 1 recites the broad limitation of “an antibody”, and the claim also recites “mAb” which is a narrower statement of the range/limitation.  Amending the claim to recite “A method of purifying a monoclonal antibody (mAb) involving….” would obviate this issue. 
Further, claim 1 is drawn to a method of purifying an antibody, but the only step of which the claimed method is comprised of maintaining an air overlay or headspace in the disposable bag during storage but the method does not relates back to the purpose or objective of the claimed method.   
Amending claim 1 to recite “a method of minimizing disulfide bond reduction in intact monoclonal antibody by air overlay involving storage of a portion of partially purified clarified bulk antibody for at least 12 hours in a disposable bag, comprising maintaining an air overlay or headspace in the disposable bag during storage, wherein the percentage of intact mAb does not drop below 90% at any point during storage, thereby preventing disulfide bond reduction in intact monoclonal antibody” would obviate this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (BMC Proceedings 5(Suppl8): 1-3, 2011; PTO 892) in view of Mun (Biotechnology and Bioengineering 112(4): 734-742, April 2015; PTO 1449), US20170002393 (Singh hereafter, filed December 3, 2014; PTO 1449), US Patent No. 8,574,869 (Kao hereafter, issued Nov 5, 2013, PTO 892), US20170356022 (Khan hereafter, claimed earliest priority to 62/348,595, filed June 10, 2016; PTO 892).
Regarding claims 1, 2 and 6, Mullen teaches a method of purifying antibody involving minimizing disulphide bond reduction of a therapeutic monoclonal antibody during cell culture manufacturing operations by partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1), see entire document, Methods, in particular.  The process involves aerating and agitating the partially purified Clarified Harvest Intermediate (CH1) for at least 1 to 16 days (aka at least 12 hours), see p. 1, Figure 1(a) to (b), p. 2, left col. in particular.  Mullen teaches to minimizing disulphide bond reduction, dissolved oxygen (dO2) levels is maintained above a minimum level by aerated and agitated hold throughout the process, see p. 2, left col.  
Mullen does not teach that the percentage of intact mAb does not drop below 90% at any point during storage as per claim 1 or intact mAb does not drop below 95% at any point during storage as per claim 7 and wherein the air overlay comprises 5 to 50% of the interior volume of the disposable bag as per claim 3 or wherein the air overlay comprises 20% of the interior volume of the disposable bag as per claim 4.
However, Mun teaches air sparging prevents antibody disulfide bond reduction in harvested CHO cell culture fluid.  Figure 4A shows the levels of intact recombinant monoclonal antibody (rMab) over a two-day hold period for various sparge strategies tested.  A slight reduction of intact rMab was observed for the 5 sccm constant sparge case after a two-day hold time, otherwise, the rMab were remained intact at 90% or more, see Figure 4A, in particular.  The 5sccm air sparge was unable to provide sufficient oxygen supply to maintain the dO2 level, see p. 738, left col.  Mun further teaches larger volumes of air were required to maintain the 30% dO2, see p. 739, left col.  Most of the air sparge was required during the first 24 hour hold time, see p. 739, left col.  Mun teaches air sparging has been shown a robust and universal mitigation strategy to prevent mMAb reduction.  
Likewise, Singh teaches a method of producing intact antibody by minimizing disulfide bond reduction in antibody that is expressed in a mammalian host cell; the method comprises sparging the harvest cell culture fluid (para. [0038], [0140]) at any stage in the purification process such as centrifuge-harvest cell culture fluid (aka partially purified clarified bulk antibody, see Example 9) by maintaining or adding air or oxygen (O2) to the pre-harvest or the harvest cell culture fluid to achieve an O2 concentration of at least 20% to about 100% (see para. [0047]), wherein the intact antibody is at least 90%, at least 95%, at least 99% or more intact antibody (see para. [044]).   Examples of antibody include intact monoclonal antibodies, see para. [0026], [0135].
Likewise, Kao teaches a method for the prevention or the reduction of disulfide bonds of recombinant proteins such as antibody (see col. 2, Summary of invention, col. 32 to col. 4, col. 10) or monoclonal antibody (see col. 11, line 12, col. 42, line 35) during recombinant production (see col. 20, line 51), see col. 20, line 38, in particular.  Kao teaches a method of purifying antibody, e.g., protein A (col. 51, line 27) or affinity chromatograph (see col. 15, line 19-56, col, 25, line 40).  Following fermentation proteins, cell debris are generally removed by differential centrifugation or by filtration or a combination of different chromatography, see col. 26, lines 41-65, col. 29.   The method comprises sparing the cell culture medium, pre-harvest cell culture fluid or harvest cell culture fluid  (the HCCF, see col. 22, line 3) with air to prevent the reduction of recombinant protein to be purified by sparging the HCCF with air to maintain a suitable dissolved oxygen (dO2)  between 5-90% of air saturation or a minimum level of dissolved oxygen was maintained; at predetermined time points, 25-50 ml of samples were removed from both vessels and purified over a lab scale Protein A affinity resin prior to analysis, see col. 26, line 23-24, col. 51, line 10-26, in particular.   Kao further teaches HCCF mixture generated from homogenized CCF was stored and held in two separate 10 L stainless steel fermentors. One vessel was sparged with air while the other vessel was sparged with nitrogen gas. The ocrelizumab antibody was purified immediately (t = 0 hr) from the initial mixture using protein A chromatography. At selected time points, 50 mL samples were removed from each vessel and the antibody was purified using protein A chromatography. Purified protein A elution pools were then analyzed by the Bioanalyzer assay to quantitate the percentage of intact antibody at 150 kDa. The results showed that approximately 85% intact antibody was present in the initial solution (FIG. 20), indicating some early reduction of the antibody disulfide bonds prior to exposure to oxygen (i.e. sparged air in the fermentor). Once the mixture was sparged with air for two hours, greater than 90% intact antibody was measured for the remainder of the 36 hr. study. In contrast, when the mixture was sparged with nitrogen gas, the antibody reduction event continued as measured at 2 hr. (28% 150 kDa peak) and 6 hr (5% 150 kDa peak). These results demonstrated the prevention of disulfide bond reduction in the antibody when the HCCF mixture generated from homogenized CCF was exposed to oxygen, See Example 8, in particular. 
However, at the 20 hr time point, intact antibody was not detected in the control mixture (without any addition), in indicating reduction of antibody disulfide bonds; in the three other mixtures, over 90% intact antibody was still detected at both 20 and 40 hr time pointes, see col. 55, Example 8, reference claims 1-6, in particular.  The air sparging is continued until the pre-harvest or harvested culture fluid is at least 30% saturated with air or is between about 100% saturated to about 30% saturated with air, see reference claims 2-3. 
Khan teaches a method of producing protein, e.g., antibody (see para. [0080], [0083], [0134]- [0137]) using a single-use bioreactor (see para. [0166], [0206] to [0211]) and purifying the protein (see para. [0065]).  The single use bioreactor is disposable tank or bag overlay with gases (air and oxygen), see para. [0206], Figure 8A.  The  bioreactor can be operably coupled to a harvest vessel, e.g., harvest vessel.  The harvest vessel may comprise a means to mix culture and gas (e.g., to aerate culture), e.g., to ensure adequate oxygenation of culture.  In an embodiment, the harvest vessel comprises a supernatant having been deposited in the harvest vessel, e.g., from the bioreactor, and a head space comprising gas, e.g., air, oxygen, or a mixture of air and oxygen.  In an embodiment, the harvest vessel uses surface aeration to oxygenate culture supernatant with the headspace gas e.g. air or oxygen or air and oxygen gas mixture, see para. [0211].   The harvest vessel may include at least one mixer, at least one gas filter inlet ports for the headspace overlay, at least one fill port with an internal J-tube directed towards the vessel wall, at least one harvest port, at least one sample port, at least one temperature probe, at least one redox probe, at least one DOT probe, and at least one pH probe, at least one temperature control, at least one gas flow, e.g., at least one air flow control and at least one O2 flow control. In one embodiment, the harvest vessel comprises a head space gas mixture of air/O.sub.2 that maintains a DOT in a range greater than 40% air saturation to less than or equal to 500% air saturation, see para. [0212].   The single use supernatant harvest vessels are gamma-irradiate and evacuated bag.  Once the bags are filled with supernatant they are transferred into +5.degree. C. storage for up to 14 days. The purification process may start with the primary capture step immediately after the harvest or within the 14 days hold period, see para. [0230].  The single use harvest bag can have an agitator/mixer that provides sufficient axial bulk mixing to allow the collected supernatant to oxygenate through surface aeration, see para. [0232].   The harvest vessel is configured to comprise or provide a head space above the reservoir culture, e.g., wherein the head space comprises a gas, e.g., air or oxygen, or a mixture of gases, e.g., air or air and oxygen, see reference claim 41.
Claims 3-4 are included because it is within the purview of one of ordinary skill in the art to air overlay by partially fill the disposable bag with 5 to 50% of the interior volume of the bag using nitrogen gas as taught by Kao to remove any dissolved oxygen in solution, see col. 51, line 10-26.  Likewise, Mun teaches the presence of a N2 overlay led to removal of O2 from the liquid and helped drive the dO2 levels to 0%, see p. 736, left col, in particular.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have maintained an air overlay by partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) at any point during storage as taught by Mullen and further agitating to aerate the partially purified clarified bulk antibody at any point during storage using as taught by Khan to achieve a dissolved O2 concentration of at least 20% to about 100% as taught by Mun or Singh  or Kao or the WO2015085003 publication in order to reduce disulfide bond reduction in the monoclonal antibody, thereby minimizing the percentage of intact monoclonal antibody does not drop below 90% or 95% at any point during storage in order to improved antibody production with higher yield and purity of the of intact antibody as the final product.  
One of ordinary skill in the art would have been motivated to do so because Mullen teaches dissolved oxygen was shown to be depleted during cell settling phase following harvest, leading to IgG antibody reduction and when O2 was present, IgG1 remained intact under all conditions, see p. 2, in particular.  Air overlay by partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) and/or aerating and agitating the partially purified Clarified Harvest Intermediate (CH1) in a single-use bag at any time during storage would minimize disulphide bond reduction and thereby improving intact antibody production, see p. 2, left col. 
One of ordinary skill in the art would have been motivated to do so because Mun teaches implementation of a minimum dO2 level instead of a constant air sparge would ensure adequate air supplied to maintain dissolved oxygen (dO2) levels greater than 0% and prevent antibody disulfide bond reduction while also avoiding the unnecessary addition of excess air sparge, see p. 741. 
One of ordinary skill in the art would have been motivated to do so because Singh teaches maintaining or adding air or oxygen (O2) to the harvest cell culture fluid to achieve a dissolved O2 concentration of at least 20% to about 100% is expected to achieve at least 90%, at least 95%, at least 99% or more intact antibody (see para. [044], [0047]).   
One of ordinary skill in the art would have been motivated to do so because Kao teaches adding air or O2 to the head space and aerate the culture to ensure adequate oxygenation for two hours, greater than 90% intact antibody was measured for the remainder of the 36 hour study, see ]0211] to [0212].
One of ordinary skill in the art would have been motivated to use single-use, disposal bag of Klan for antibody purification because single-use strategy reduces capital cost effective,  investment, decreased risk of product cross contamination, reduced start up time, maintenance free due to eliminating cleaning requirements, and convenient for the practitioner. 
The person of ordinary skill would have had a reasonable expectation of success in using Mullen’s process of air overlay partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) and aerating and agitating the partially purified Clarified Harvest Intermediate (CH1) to achieve an O2 concentration of at least 20% to about 100% as taught by Mun, Singh, Kao or Khan because each of which is taught in the art for the same purpose, e.g. reducing disulfide bond reduction in recombinant monoclonal antibody to produce intact antibody. 
Further, the combination does not change the operation of Mullen.  It merely improves the production of intact antibody by overlay with air and/or oxygen.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In this case, combining air overlay by partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) at any point during storage of Mullen with the oxygen as taught by Mun, Singh, Kao or Khan would improve intact antibody during antibody production/purification.  
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (BMC Proceedings 5(Suppl8): 1-3, 2011; PTO 892) in view of Mun (Biotechnology and Bioengineering 112(4): 734-742, April 2015; PTO 1449), US20170002393 (Singh hereafter, filed December 3, 2014; PTO 1449), US Patent No. 8,574,869 (Kao hereafter, issued Nov 5, 2013, PTO 892), US20170356022 (Khan hereafter, claimed earliest priority to 62/348,595, filed June 10, 2016; PTO 892) as applied to claims 1-4, 6 and 7 mentioned above and further in view of US Patent No. 10,189,902 (filed December 22, 2015, claimed earliest priority to ; PTO 892).
The combine teachings of Mullen and Mun, Singh Kao or Klan have been discussed supra. 
The references above do not teach antibody is an anti-huTIGIT antibody as per claim 8 wherein the antibody comprises a) CDRH1, CDRH2 and CDRH3 of SEQ ID NOs: 20, 21 and 22, respectively, and b) CDRL1, CDRL2 and CDRL3 of SEQ ID NOs: 23, 24 and 25, respectively, as per claim 9 or wherein the antibody comprises: a) a heavy chain variable domain sequence of SEQ ID NO: 7 or 8, and b) alight chain variable domain sequence of SEQ ID NO: 9 as per claim 10 or wherein the antibody comprises: a) a heavy chain sequence comprising SEQ ID NOs: 7 and 48, and b) alight chain sequence comprising SEQ ID NOs: 9 and 49 as per claim 11 or wherein the antibody comprises: a) a heavy chain sequence comprising SEQ ID NOs: 8 and 48; and b) alight chain sequence comprising SEQ ID NOs: 9 and 49 as per claim 12. 
However, the ‘902 patent teaches and claims an anti-huTIGIT antibody as per claim 8, see entire document, abstract, reference claims 1-8, in particular.  
Regarding claim 9, the ‘902 patent teaches the anti-huTIGIT antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 7, and comprises the claimed SEQ ID NO: CDRH1, CDRH2 and CDRH3 of SEQ ID NOs: 20, 21 and 22, see reference claim 1, sequence alignment below,:

US-14-977-789-7

  Query Match             90.0%;  Score 221.4;  DB 1;  Length 130;
  Best Local Similarity   48.3%;  
  Matches   43;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SGIYYWS--------------YIYYSGSTNYNPSLKS----------------------- 23
              |||||||              ||||||||||||||||                       
Db         31 SGIYYWSWIRQPPGKGLEWIGYIYYSGSTNYNPSLKSRVTISVDTSKNQFSLKLSSVTAA 90

Qy         24 ---------DYYVSGNYYNVDYYFFGVDV 43
                       ||||||||||||||||||||
Db         91 DTAVYYCARDYYVSGNYYNVDYYFFGVDV 119
And wherein the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 9, which comprises the claimed CDRL1, CDRL2 and CDRL3 of SEQ ID NOs: 23, 24 and 25, respectively, see sequence alignment below. 
US-14-977-789-9

  Query Match             83.3%;  Score 123.3;  DB 1;  Length 109;
  Best Local Similarity   38.2%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWPPLFT 29
                   |||||||||||
Db         84 AVYYCQQRSNWPPLFT 99

Regarding claims 10-12, the ‘902 patent teaches and claims the anti-huTIGIT antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 7, which is identical to the claimed SEQ ID NO: 7, see reference claim 2, sequence alignment below:
US-14-977-789-7

  Query Match             100.0%;  Score 698;  DB 1;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVHLQESGPGLVKPSETLSLTCTVSGGSVSSGIYYWSWIRQPPGKGLEWIGYIYYSGSTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVHLQESGPGLVKPSETLSLTCTVSGGSVSSGIYYWSWIRQPPGKGLEWIGYIYYSGSTN 60

Qy         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARDYYVSGNYYNVDYYFFGVDVW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARDYYVSGNYYNVDYYFFGVDVW 120

Qy        121 GQGTTVTVSS 130
              ||||||||||
Db        121 GQGTTVTVSS 130

or wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 8 as shown below, which is identical to the claimed SEQ ID NO: 8, see reference claim 2, sequence alignment below.
US-14-977-789-8

  Query Match             100.0%;  Score 695;  DB 1;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQESGPGLVKPSETLSLTCTVSGGSVSSGIYYWSWIRQPPGKGLEWIGYIYYSGSTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGPGLVKPSETLSLTCTVSGGSVSSGIYYWSWIRQPPGKGLEWIGYIYYSGSTN 60

Qy         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARDYYVSGNYYNVDYYFFGVDVW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARDYYVSGNYYNVDYYFFGVDVW 120

Qy        121 GQGTTVTVSS 130
              ||||||||||
Db        121 GQGTTVTVSS 130
And wherein the light chain comprises the amino acid sequence of SEQ ID NO: 9, as shown below, which is identical to the claimed SEQ ID NO: 9, see reference claim 3.
US-14-977-789-9

  Query Match             100.0%;  Score 569;  DB 1;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPLFTFGPGTKVDIK 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPLFTFGPGTKVDIK 109

Regarding claim 11, the ‘902 patent teaches the anti-huTIGIT antibody further comprises Fc sequence of SEQ ID NO: 48, which is identical to the claimed SEQ ID NO: 48, see sequence alignment below, reference claims 4-8, in particular. 
US-14-977-789-48

  Query Match             100.0%;  Score 1758;  DB 1;  Length 329;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEAEGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEAEGA 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329
              |||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPG 329
The ‘902 patent further teach the light chain further comprises the amino acid sequence identical to the claimed SEQ ID NO: 49, see reference claim 4, in particular. 
  Query Match             100.0%;  Score 553;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60

Qy         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107

The ‘902 patent teaches the fully human anti-huTIGIT antibodies are useful for treatment of various TIGIT expressing cancer by inhibiting the tumor growth or treating chronic viral infections, see col. 2, lines 23-30, col. 59-62, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have purified/produced the anti-huTIGIT antibody of the ‘902 patent using the method of Mullen and Mun, Singh Kao or Klan to minimize disulphide bond reduction of a therapeutic monoclonal antibody during cell culture manufacturing operations by partially filling a single-use (aka disposable) clarified harvest storage bag with air and/or O2 (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) in order to obtain intact therapeutic anti-huTIGIT antibody with a reasonable expectation of success, e.g., reducing disulfide bond reduction. 
One of ordinary skill in the art would have been motivated to do so because the ‘902 patent teaches the fully human anti-huTIGIT antibodies are useful for treatment of various TIGIT expressing cancer by inhibiting the tumor growth and treating chronic viral infections, see col. 2, lines 23-30, col. 59-62, in particular.   Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  
Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (BMC Proceedings 5(Suppl8): 1-3, 2011; PTO 892) in view of Mun (Biotechnology and Bioengineering 112(4): 734-742, April 2015; PTO 1449), US20170002393 (Singh hereafter, filed December 3, 2014; PTO 1449), US Patent No. 8,574,869 (Kao hereafter, issued Nov 5, 2013, PTO 892), US20170356022 (Khan hereafter, claimed earliest priority to 62/348,595, filed June 10, 2016; PTO 892) as applied to claims 1-4, 6 and 7 mentioned above and further in view of Liu et al (mAbs 2(5): 480-499, 2010; PTO 892). 
The combine teachings of Mullen and Mun, Singh Kao or Klan have been discussed supra. 
The references above do not teach the method of purifying wherein the storage occurs after a depth filtration step and before a Protein A purification step as per claim 5 and the depth filtration is performed at a throughput of less than or equal to 80, 7 or 60 L.m2 as per claims 13, 14 and 15, respectively. 
However, Liu teaches the removal of host cell proteins through depth filtration (size exclusion adsorption) prior to a Protein A affinity chromatograph, see p. 483, right col, Fig 1, in particular.  Liu teaches it is important to scale-down the entire filtration train to bench scale and test in series.  Most often 0.22 um grader filter is used to filter the supernatant at the end of harvest process to control bioburden.  The throughput (L/m2) ranges from 0 to 800, depending on the type of filter used.  Tight Depth Filter (0.2μm) may lead to resistance builds up on this first layer whereas Open Depth Filter (0.4μm) may led to particle breakthrough to membrane layer, See Figure 3, in particular.   Optimization of filter type, pore size, surface area and flux can be done at lab bench scale and then scaled up to pilot scale, see p. 483, left col.  In-process hold times at manufacturing scale are set by supernatant time studies performed at lab scale.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have combine the method of purifying monoclonal antibody of Liu and Mullen and Mun, Singh Kao or Klan by starting with depth filtration to remove host cells protein, storing the partially purified clarified bulk antibody overnight (aka at least 12 hours) in a disposable bag partially filled with air or oxygen to minimizes disulfide bond reduction, prior to Protein A affinity chromatograph with a reasonable expectation success, e.g., maintain intact antibody. 
One of ordinary skill in the art would have been motivated to do so because Liu teaches the first step in the recovery from a mammalian culture is harvest, removal of cells and cell debris to yield a clarified, filtered fluid suitable for chromatograph, i.e., the harvested cell culture fluid (HCCF).  This is generally accomplished through depth filtration, before Protein A affinity chromatography, see p. 480 and 483, right col, Fig 1, in particular.  
Claims 13-15 are included because Liu teaches it is within the purview of one of ordinary skill in the art to optimization of filter type, pore size, surface area and flux to achieve throughput of less than or equal to 80, 70, or 60, which can be done at lab bench scale and then scaled up to pilot scale, see p. 483, left col.   Those of ordinary skill in the art would have had reason to because Liu teaches can be done at lab bench scale and then scaled up to pilot scale in order to avoid membrane rand resistance builds up or particle breakthrough see p. 483, left col.  
One of ordinary skill in the art would have been motivated to do so because Mullen teaches dissolved oxygen was shown to be depleted during cell settling phase following harvest, leading to IgG antibody reduction and when O2 was present, IgG1 remained intact under all conditions, see p. 2, in particular.  Air overlay by partially filling a single-use (aka disposable) clarified harvest storage bag with air (aka maintaining an air overlay) containing clarified harvest intermediate (CH1) and/or aerating and agitating the partially purified Clarified Harvest Intermediate (CH1) in a single-use bag at any time during storage would minimize disulphide bond reduction and thereby improving intact antibody production, see p. 2, left col. 
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644